          Case 1:21-cv-01705-MKV Document 14 Filed 06/15/21 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
                                                                         DATE FILED: 

                                                                      June 14, 2021

Via ECF                             7KLVUHTXHVWLV*5$17('7KH,37&LV$'-2851('WR$XJXVW
                                    DW$0-RLQWOHWWHU, proposed CMP due July 29, 2021
Hon. Mary Kay Vyskocil
Southern District of New York
United States Courthouse                           -XQH
500 Pearl Street, Room 2230
New York, NY 10007

       Re:     Schivek v. Authentic Brands Group, LLC.
               No. 21 Civ. 1705 (MKV)

Dear Judge Vyskocil:

        We represent the Plaintiff in this matter. We write jointly with the Defendant to request
adjournment of the Initial Pretrial Conference, currently scheduled for July 8, 2021, and
adjournment of the Joint Letter and Proposed Case Management Plan, which is currently due on
July 1, 2021, per Your Honor’s Scheduling Order [DE# 12].

       On May 10, 2021, this case was referred to mediation through the SDNY’s ADR Program
for counseled employment discrimination cases [DE # 10]. On May 26, 2021, the SDNY ADR
Mediation Office assigned mediator Shira Forman to mediate this matter. The mediation has been
scheduled for July 8, 2021 at 10:15 am.

        As such, the parties jointly respectfully request that the Initial Pretrial Conference and due
date for the Joint Letter and Proposed Case Management Plan be adjourned until three weeks after
the scheduled mediation, to allow the parties to continue post mediation negotiation if necessary.

        The parties intend to mediate in good faith, and make the requested adjournments in the
interest of saving the parties the time and expense, and judicial economy.

       This is the parties’ second request for the adjournments set forth herein.

       Thank you for Your Honor’s consideration of this matter.

                                                              Respectfully
                                                              Res
                                                               e pe
                                                                  p ctfu
                                                                      fu
                                                                       ull
                                                                         lly submitted,


                                                                Tana F
                                                                     Forrester
                                                                       orrester
